Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Amendments
Claims 1, 5-8, 12-15, and 19-20 are amended. Claims 1-20 are pending and have been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: In Claim 1 at p. 3, line 3, the semicolon after “and” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 20150269609 A1, cited in the PTO-892 filed 12/14/2020) in view of Surendran et al. (US 20100250529 A1).

Regarding CLAIM 1, Mehanian teaches: A computer-implemented method comprising: 
accessing a graph of interactive components of a website of an online system, wherein a crawler module collects the interactive components of the website; (In para. [0046]-[0047], the system accesses a graph of interactive components of a website by encoding the user’s clickstream. A crawler module is inherently taught because the system must have a record of the website map in order to understand the emission path and make predictions as in ¶ [0044].)
developing, based on the graph, a user-specific Hidden Markov model comprising hidden states representative of possible user intents of a plurality of users of the website; (Para. [0040] and the start of para. [0048] discloses that Fig. 1A is an example embodiment of a 2-state HMM for a clickstream purchase prediction. State 0 represents a user-intent not to purchase, and State 1 represents a user-intent to purchase. As a whole, hidden states representative of possible user intents of a plurality of users of the website is taught by the “clickstreams of past users” as taught in para. [0009].)
determining if a first-user attribute of the first user is available to the online system: (Para. [0055] and [0071] teach a personalization server which computes probabilities according to data about the current user. User data includes first-user attributes.)
responsive to determining that the first-user attribute of the first user is not available, applying a first set of probability distributions to the user-specific Hidden Markov model based on one or more second-user attributes of the second user in the first user category, and (Probability distributions – Para. [0045], last four lines; Figure 1B & para. [0041] discloses initial state probabilities and transition probability, and emission distributions, where Figure 1C & para. [0042] discloses State 0 Emission Distribution and Figure 1D & para. [0043] discloses State 1 Emission Distribution. Para. [0069], lines 15-19 teaches using initial parameters taken from a user other than the one who supplied the clickstream. Mehanian implicitly teaches that these initial parameters are used when parameters for the user are unavailable.)
responsive to determining the first-user attribute of the first user is available to the online system, applying a second set of probability distributions to the user-specific Hidden Markov model based on the first-user attributes of the first user; (Probability distributions – Para. [0045], last four lines; Figure 1B & para. [0041] discloses initial state probabilities and transition probability, and emission distributions, where Figure 1C & para. [0042] discloses State 0 Emission Distribution and Figure 1D & para. [0043] discloses State 1 Emission Distribution. Para. [0055] and [0071] teach a personalization server which computes probabilities according to data about the current user.)
	determining a most likely current user intent of the first user using the user-specific Hidden Markov model based on values of the applied first set of probability distributions or the second set of probability distributions and based on a sequence of actions performed by the first user while interacting with the website; (Para. [0044], lines 1-5 teach determining emission sequence. Para. [0055] and [0071] teach computing an HMM based on user’s data. Para. [0069], lines 15-19 teaches using initial parameters from another user.)
	Mehanian teaches a plurality of users. Mehanian also teaches graphically displaying website content to a user at [0079] and Fig. 4, element 410; at [0085], lines 4-7 from the end; and at Fig. 6, element 698. However, Mehanian does not explicitly teach: classifying the user into a plurality of user categories based on user behavior, the plurality of user categories including a first user category that includes a first user and a second user; …
 using the user-specific Hidden Markov model to predict a sequence of future user intents of the first user based on the most likely current user intent of the first user, the sequence of future user intents including multiple future user intents that occur subsequent to the current user intent so that the current user intent and the sequence of future user intents form a succession of likely intents the first user has while interacting with the website; 
graphically displaying a first piece of website content to the first user, the first piece of website content related to a first future user intent included in the sequence of future user intents; and;
graphically displaying a second piece of website content to the first user, the second piece of website content related to a second future user intent included in the sequence of future user intents.
	But Surendran teaches: classifying the user into a plurality of user categories based on user behavior, the plurality of user categories including a first user category that includes a first user and a second user; (¶ 60, lines 2 to the end; and Claim 6 and 7. Surendran teaches the data stores are based on a plurality of users but the classifying is performed on only one user.)
using the user-specific Hidden Markov model to predict a sequence of future user intents of the first user based on the most likely current user intent of the first user, the sequence of future user intents including multiple future user intents that occur subsequent to the current user intent so that the current user intent and the sequence of future user intents form a succession of likely intents the first user has while interacting with the website; (¶ [0030]-[0035] and [0038], where [0035] explicitly teaches a HMM and lines 14-17 teaches the chain of intents. The first intent is a most likely current user intent and the second and third intents correspond to first and second future user intents, respectively. See also Fig. 8 and ¶ [0055]-[0058], where [0057] discloses a chain of intents. The first intent is a most likely current user intent and the second and third intents correspond to first and second future user intents, respectively.)
graphically displaying a first piece of website content to the first user, the first piece of website content related to a first future user intent included in the sequence of future user intents; and; (¶ [0059]-[0060], first sentence; ¶ [0054] teaches the user interface)
graphically displaying a second piece of website content to the first user, the second piece of website content related to a second future user intent included in the sequence of future user intents. (Both ¶ [0035], lines 14-17 and ¶ [0057], lines 7-8 teach a related intent may be the third intent, which corresponds to a second future user intent as claimed. Therefore, ¶ [0059]-[0060], first sentence teaches displaying a second future user intent as claimed; ¶ [0054] teaches the user interface.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Surendran’s categorization, chain-of-intents, and presenting online objects into Mehanian’s website. A motivation for the combination is to anticipate a sequence of future intents of an online user and present online objects related to the future intents. (Surendran ¶ [0015]; ¶ [0035], lines 14-17)

Regarding CLAIM 3, the combination of Mehanian and Surendran teaches: The computer-implemented method of claim 1, 
Mehanian teaches: wherein the first set of probability distributions include a transmission probability distribution, an emission probability distribution, and an initial probability distribution for the user-specific Hidden Markov model. (Para. [0045], last sentence.  Figure 1B discloses transition probability matrix 150, Figure 1C discloses State 0 Emission Distribution, and Figure 1D discloses State 1 Emission Distribution.)

Regarding CLAIM 4, the combination of Mehanian and Surendran teaches: The computer-implemented method of claim 1, 
Mehanian teaches: wherein values of the second set of probability distributions may be selected for loading into the user-specific Hidden Markov model using a machine model that accounts for past interactions of the first user with the website that account for first-user attributes of the first user. (Regarding the user profile attributes of the user, Mehanian in the middle of para. [0067] discloses: “The historical data may be linked to a particular user or group of users and may contain identifying information. The historical data includes analytics and/or session data such as a history of webpages visited by a given user, how much time the user spent on each webpage, ads that a user has clicked on or hovered over, and other information about the behavior of the user online. Historical data may reflect…the user's current session.” Regarding past interactions of a particular user, Mehanian in para. [0067] last sentence discloses: “Historical data may reflect one or more past online sessions”. Additionally, the BRI of a “machine model” includes using a prediction based on both first-user and second-user attributes, as taught in para [0069], lines 15-24.)

Regarding CLAIM 5, the combination of Mehanian and Surendran teaches: The computer-implemented method of claim 1, 
Mehanian teaches: wherein the graphically displaying the website content to the first user comprises: displaying dynamic graphical interface elements within a webpage of the website; (¶ [0079], line 5 teaches the website contains an area for a personalized offer 410. Examiner interprets dynamic graphical interface element 410 to mean the area of the website, not the specific offer shown by element 410.)
…
displaying the website content within the dynamic graphical interface elements of the webpage. (¶ [0079], lines 3-6; ¶ [0085], lines 1-6 under the break)
Mehanian teaches selecting the website content related to one future user intent at [0085], lines 1-6 under the break. However, Mehanian does not explicitly teach: selecting the website content related to the sequence of future user intents; and
	But Surendran teaches: selecting the website content related to the sequence of future user intents; and (¶ [0059] teaches selecting content for one future user intent; both ¶ [0035], lines 14-17 and ¶ [0057], lines 7-8 teach a chain of intent with one current intent and two future intents.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Surendran’s selecting website content into Mehanian’s website. A motivation for the combination is to present online objects related to the future intents. (Surendran ¶ [0015]; ¶ [0035], lines 14-17)

Regarding CLAIM 6, the combination of Mehanian and Surendran teaches: The computer-implemented method of claim 1, 
Mehanian teaches: wherein the using the user-specific Hidden Markov model to predict the future user intent of the first user comprises: identifying a first hidden state within the user-specific Hidden Markov model that is associated with the most likely current user intent of the first user; (Para. [0044], lines 1-7 and Fig. 1E. The most recent hidden state in the state path is the most likely current user intent.)
applying a deterministic algorithm to the user-specific Hidden Markov model starting from the first hidden state; and (Para. [0044], lines 7-12 teach applying a Viterbi Algorithm to the sequence.)
Mehanian teaches predicting one future user intent. Mehanian also teaches selecting one future user intent in [0086]-[0087]. However, Mehanian does not explicitly teach: predict the sequence of future user intents; selecting the sequence of future user intents from one or more hidden states based on the deterministic algorithm. 
	But Surendran teaches: predict the sequence of future user intents; (¶ [0035])
selecting the sequence of future user intents from one or more hidden states based on the deterministic algorithm. (¶ [0035])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Surendran’s predicting a chain of intents using an HMM into Mehanian’s system. A motivation for the combination is to anticipate a sequence of future intents of an online user and present online objects related to the future intents. (Surendran ¶ [0015]; ¶ [0035], lines 14-17)

	Regarding CLAIM 7, the combination of Mehanian and Surendran teaches: The computer-implemented method of claim 1, 
Mehanian teaches: further comprising: presenting a link to a webpage of the website to allow the first user to perform actions to accomplish the future user intent. (Mehanian teaches in para. [0077], last sentence: “The offer module 356 may be coupled to and send the offer to the website server 320, which may, in turn, generate and send the product page with the offer to the user device 310 for display to the given user.” As described by the Mehanian in para. [0047], links to product description pages containing offers are presented on a search results page, though other embodiments are possible).
	However, Mehanian does not explicitly teach: accomplish the sequence of future user intents.
	But Surendran teaches: accomplish the sequence of future user intents. (¶ [0035], lines 14-17 and [0057])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporated Surendran’s chain of intent into Mehanian’s system, where Mehanian’s future user intent is a first intent in a chain of intent. A motivation for the combination is to anticipate a sequence of future intents of an online user and present online objects related to the future intents. (Surendran ¶ [0015]; ¶ [0035], lines 14-17)

Claims 8 and 10-14 are product claims which recite the same features as method claims 1 and 3-7, respectively. Claims 8 and 10-14 recite additional limitations of a non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors of a system to perform steps. Mehanian teaches these limitation in ¶ [0021]-[0025]. Claims 8 and 10-14 are rejected for the reasons set forth in the rejections of claims 1 and 3-7, respectively. 
	Claims 15 and 17-20 are system claims which recite the same features as method claims 1, 3-5 and 7, respectively. Claims 15 and 17-20 recite additional limitations of a computer system comprising: one or more computer processors for executing computer program instructions; and a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors to perform steps. Mehanian teaches these limitation in ¶ [0021]-[0025]. Claims 15 and 17-20 are rejected for the reasons set forth in the rejections of claims 1, 3-5, and 7, respectively. 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 20150269609 A1, cited in the PTO-892 filed 12/14/2020) in view of Surendran et al. (US 20100250529 A1) and Branson (U.S. Patent 8,578,010, cited in the PTO-892 filed 12/14/2020).

	Regarding CLAIM 2, the combination of Mehanian and Surendran teaches: The computer-implemented method of claim 1, 
However, neither Mehanian nor Surendran explicitly teaches: wherein interactive components of a website include aspects of a website that can be associated with a tracking pixel, the tracking pixel configured to log user interactions with the website aspect.
But Branson teaches: wherein interactive components of a website include aspects of a website that can be associated with a tracking pixel, the tracking pixel configured to log user interactions with the website aspect. (Branson in C. 2, L. 5-9)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Branson’s system into Mehanian and Surendran’s system by replacing the tracking beacon as taught by Mehanian in para. [0072] with a tracking pixel as taught by Branson, with a motivation to collect tracking data about a user’s navigation activity on one or more web pages. (Branson Col. 1 Ln. 62-65; Branson’s Figure 3 teaches the tracking pixel data may be transmitted from user device 144 over the Internet connection to disk storage 134 for collection.)

	Claim 9 is a product claim which recites the same features as method claim 2. Claim 9 depends upon claim 8, which recites additional limitations of a non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors of a system to perform steps. Mehanian teaches these limitation in ¶ [0021]-[0025]. Claim 9 is rejected for the reasons set forth in the rejection of claim 2. 
Claim 16 is a system claim which recites the same features as method claim 2. Claims 16 depends upon claim 15 which recites additional limitations of a computer system comprising: one or more computer processors for executing computer program instructions; and a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors to perform steps. Mehanian teaches these limitation in ¶ [0021]-[0025]. Claim 16 is rejected for the reasons set forth in the rejection of claim 2. 

Response to Arguments
Examiner herein responds to the claims and remarks filed 07/27/2022 and the Advisory Action filed 07/08/2022.
Claim Rejections Under 35 U.S.C. 103 (Remarks pp. 10-12): Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Martine et al. (US 20190065978 A1) teaches using tracking pixels in an online system for determining intent based on user interaction data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145